DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 08/06/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited documents JP 2014-112274 and JP 2015-045913 on page 1 of the specification.

Drawings
5.       The drawing(s) filed on 08/16/2019 are accepted by the Examiner.

Status of Claims
6.       Claims 1-13 are pending in this application.  

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitation(s) is/are:
“a first identifying unit” in claim 2;
“a second identifying unit” in claims 2, 8, and 9;
“a receiving unit” in claim 3;
“a user interface unit” in claims 4-6;
“a communication unit” in claim 7; and 
“control means” in claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 2: “a first identifying unit that identifies the user located within the first predetermined range from the apparatus” corresponds to CPU 21 enabled ‘human sensor 30’.  “The human sensor 3 is used for detecting humans and 
serves as an identifying unit that detects and identifies a user approaching the multifunction apparatus 10, particularly, the operation panel 1. The human sensor 3 has 
 (b)       Claim 2: “a second identifying unit that identifies the second user located within a second predetermined range encompassing the first predetermined range from the apparatus” corresponds to CPU 21 enabled human sensor 30.  “The human sensor 3 is used for detecting humans and serves as an identifying unit that detects and identifies a user approaching the multifunction apparatus 10, particularly, the operation panel 1. The human sensor 3 has a fan-shaped detection range 6, as shown in Fig. 1. For example, the human sensor 3 detects a user located in a range of about 1 m in front of the operation panel 1. To differentiate a user who is operating the operation panel 1 from a user who is approaching the operation panel 1, the human sensor 3 may further detect a user located within a semicircular operable range 7 shown in Fig. 1.  The operable range 7 is an example of a position where a user is capable of operating the operation panel 1. The human sensor 3 may be constituted of a combination of two types of sensors. For example, a user located within the detection range 6 may be 
(c)       Claim 3: “a receiving unit that receives a process request from a user” corresponds to CPU 21 enabled ‘job receiver 15’.  “The job receiver 15 receives a job generated by a user as a process request from the user and stores the job in the job-information storage unit 19.” (page 10).
(d)       Claim 4: “a user interface unit, wherein the controller performs control to cause the user interface unit to display a message indicating that the apparatus is in use.” corresponds to controller 17 enabled ‘message transmitter 16’.  “If the job from the relevant user is registered in the job-information storage unit 19 (Y in step 5113), the controller 17 causes the message transmitter 16 to provide a push notification about a message to the portable terminal 34 identifiable from the terminal ID in step S114. This message includes contents indicating that the multifunction apparatus 10 is currently being used by another user (i.e., the logged-in user).” (page 22).
(e)       Claim 7: “a communication unit that performs near-field communication” corresponds to CPU 21 implemented ‘near-field communication interface (IF) 29’.  “near-field communication interface (IF) 29 performs near- field communication with a portable terminal 34 in accordance with a predetermined near-field communication technology, namely, BLE in this exemplary embodiment. The near-field communication IF 29 functions as the near-field communication device 2 shown in Fig. 1.” (pages 8-9).
(e)       Claim 13: “control means that performs control such that, when a logged-in user is located within a first predetermined range from the apparatus, a second user approaching the apparatus is notified that the apparatus is in use” corresponds to 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 1, 4-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US 2019/0196768).

Regarding Claim 1:
Sugimoto discloses an information processing apparatus (Figs. 1 and 2 ‘The information processing system according to the present disclosure includes an electronic apparatus and a portable terminal.’ [0006]) comprising: 
a controller (Fig. 2 ‘control unit 110’ [0027]) that performs control such that, when a logged-in user is located within a first predetermined range from the apparatus (“when the distance from the MFP 100 reaches, for example, about 20 m, the portable terminal 200 transmits a reservation request to the MFP 100 by communication according to the procedure of the wireless communication app. At this time, the portable terminal 200 transmits authentication information such as a user ID (identification), a password and the like to the MFP 100. On the MFP 100 side, when the user authentication based on the authentication information is successful, the reservation is received.” [0020]), a second user approaching the apparatus is notified that the apparatus is in use (e.g. when another portable terminal approaches they are notified via the reservation confirmation screen how many other users and jobs are ahead in the print queue;  “FIG. 4A illustrates an example of a reservation confirmation screen 220A when the portable terminal 200 approaches a distance of 20 m to the MFP 100, for example, and requests the MFP 100 for a reservation.” [0035]; “In the reservation order display fields 220a to 225a, for example, the user ID is displayed in accordance with the order of reservation indicated by (1) to (6), for example. In addition, the user ID of the reserved user is displayed enclosed by a broken line so as to be distinguishable from other users.“ [0036]; {Interpretation: wherein reservation confirmation screen 4A reads on the claimed ‘the apparatus is notified’}).

Regarding Claim 4:
Sugimoto further discloses the information processing apparatus according to Claim 1, further comprising: a user interface unit (e.g. ‘reservation confirmation screen 220B’), wherein the controller performs control to cause the user interface unit to display a message indicating that the apparatus is in use (e.g. Figs. 4A-4D showing the user where they are in the print queue, starting from position 6 in Fig. 4A to position 1 in Fig. 4D; [0033-0045]).

Regarding Claim 5:
Sugimoto further discloses the information processing apparatus according to Claim 4, wherein the controller performs control such that the user interface unit does not accept a user operation when the message indicating that the apparatus is in use is being displayed (“The start button 226 is used for performing a touch operation when instructing the MFP 100 to perform remote operation such as printing or the like. However, the touch operation of the start button 226 is invalidated until the order of reservation becomes the highest, and when the order of reservation becomes the highest, the touch operation is enabled. In other words, in the case where the user ID of the reserved user displayed in the reservation order display fields 220a to 225a is (6) (sixth) as illustrated in FIG. 4A, the touch operation of the start button 226 is invalidated. Therefore, even in the case where the start button 226 is touch-operated by mistake, an instruction to start the MFP 100 is not issued.” [0037]).

Regarding Claim 6:
Sugimoto further discloses the information processing apparatus according to Claim 5, wherein the controller performs control such that the user interface unit accepts a user operation when the user is located at a position where the user is capable of operating the user interface unit (“On the other hand, as illustrated in FIG. 4D that will be described later, .

Regarding Claim 11:
Sugimoto further discloses the information processing apparatus according to Claim 1, wherein the apparatus is presumed as being used by the user when the user is located within the first predetermined range (e.g. “Furthermore, when the distance from the MFP 100 reaches, for example, about 12 m, the portable terminal 200 requests the MFP 100 to transmit the reservation information indicating the reservation status. At this time, the MFP 100 transmits the reservation information indicating the current reservation status to the portable terminal 200. Upon receiving the reservation information from the MFP 100 indicating the current reservation status, the portable terminal 200 displays a reservation confirmation screen 220B as illustrated in FIG. 4B described later.” [0022]).

Regarding Claim 12:
Sugimoto discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information (“The control unit 110 is a processor that controls the overall operation of the MFP 100 by executing an image forming program, a control program, and the like. “ [0027]; “The control unit 210 is a processor that controls the overall operation of the portable terminal 200 by executing a control program and the like.” [0031]), the process comprising: performing control such that, when a logged-in user is located within a first predetermined range from an information processing apparatus  (“when the distance from the MFP 100 reaches, for example, about 20 m, the portable terminal 200 transmits a reservation request to the MFP 100 , a second user approaching the apparatus is notified that the information processing apparatus is in use (e.g. when another portable terminal approaches they are notified via the reservation confirmation screen how many other users and jobs are ahead in the print queue;  “FIG. 4A illustrates an example of a reservation confirmation screen 220A when the portable terminal 200 approaches a distance of 20 m to the MFP 100, for example, and requests the MFP 100 for a reservation.” [0035]; “In the reservation order display fields 220a to 225a, for example, the user ID is displayed in accordance with the order of reservation indicated by (1) to (6), for example. In addition, the user ID of the reserved user is displayed enclosed by a broken line so as to be distinguishable from other users.“ [0036]; {Interpretation: wherein reservation confirmation screen 4A reads on the claimed ‘the apparatus is notified’}).

Regarding Claim 13:
Sugimoto discloses an information processing apparatus (Figs. 1 and 2 ‘The information processing system according to the present disclosure includes an electronic apparatus and a portable terminal.’ [0006]) comprising: 
control means (Fig. 2 ‘control unit 110’ [0027]) that performs control such that, when a logged-in user is located within a first predetermined range from the apparatus (“when the distance from the MFP 100 reaches, for example, about 20 m, the portable terminal 200 transmits a reservation request to the MFP 100 by communication according to the procedure of the wireless communication app. At this time, the portable terminal 200 transmits authentication information such as a user ID (identification), a password and the like to the MFP 100. On the MFP 100 side, when the user authentication based on the authentication information is successful, the reservation is received.” [0020]), a second user approaching the apparatus is notified that the apparatus is in use (e.g. when another portable terminal approaches they are notified via the reservation confirmation screen how many other users and jobs are ahead in the print queue;  “FIG. 4A illustrates an example of a reservation confirmation screen 220A when the portable terminal 200 approaches a distance of 20 m to the MFP 100, for example, and requests the MFP 100 for a reservation.” [0035]; “In the reservation order display .

Allowable Subject Matter
13.	Claims 2, 3, and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the information processing apparatus according to Claim 1, further comprising: a first identifying unit that identifies the user located within the first predetermined range from the apparatus; and a second identifying unit that identifies the second user located within a second predetermined range encompassing the first predetermined range from the apparatus, wherein the controller performs control to provide a notification to the second user entering the second predetermined range when the user is identified by the first identifying unit.

Regarding Claim 3:


Regarding Claim 7:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the information processing apparatus according to Claim 1, further comprising: a communication unit that performs near-field communication, wherein if the second user is carrying a wireless communication device, the controller performs control to cause the communication unit to transmit a message indicating that the apparatus is in use to the wireless communication device.

Regarding Claim 8:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the information processing apparatus according to Claim 2, wherein the second identifying unit changes a configuration used for identifying the second user in accordance with whether or not the second user and a wireless communication device carried by the second user are linked with each other.


None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the information processing apparatus according to Claim 8, wherein if the second user and the wireless communication device carried by the second user are linked with each other, the second identifying unit identifies the second user by using near-field communication.

Regarding Claim 10:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the information processing apparatus according to Claim 8, wherein if the second user and the wireless communication device carried by the second user are not linked with each other, the second identifying unit identifies the second user by using at least one of a sensor unit and an imaging unit and sets the second predetermined range as an identifying range by the sensor unit or the imaging unit.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Baratharajan et al. (US 9,207,884) discloses methods and systems facilitating a first user to receive printed documents via a second user are provided. A method at a digital printer includes registering second users with the printer based on a list of the second users and identity information. The disclosure detects one or more of the 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677